Citation Nr: 1210013	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  07-31 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley -  Bosley, McKown, & Bratch


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to April 1972 and from May 1974 to May 1977, with service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana wherein the RO granted service connection for PTSD and assigned a 30 percent disability rating.  The Veteran disagreed with the disability rating assigned and perfected an appeal. 

The Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2008.  A transcript of this proceeding has been associated with the claims file.

In an April 2009 decision, the Board denied the Veteran's claim for entitlement to a disability rating in excess of 30 percent for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court set aside the Board's April 2009 decision and remanded the case for compliance with the Memorandum Decision.

In April 2011 correspondence the Board informed the Veteran that the VLJ who had conducted the May 2008 hearing was no longer employed at the Board, and that he had the option of requesting another hearing before the VLJ who would ultimately decide his appeal.  See 38 C.F.R. § 20.707 (2011).  By correspondence dated in April 2011 the Veteran's representative elected to have another Board hearing.    

This case was most recently before the Board in October 2011 at which time the case was remanded to afford the Veteran another Board hearing.  Subsequently, in December 2011 the Veteran and his wife testified at a Board videoconference hearing before the undersigned VLJ.  A transcript of this proceeding has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination regarding his service-connected PTSD in June 2006.  At that time the examiner assigned a Global Assessment Functioning (GAF) score of 65.  Since that time, the Veteran has submitted records showing that his PTSD may have increased in severity.  Significantly, VA treatment records dated in September 2008, October 2008, and February 2009 also show GAF scores of 50.  Also, it appears that the Veteran stopped working in January 2008 as a result of his service-connected PTSD.  Significantly, a February 2008 application for long term disability includes a statement from the physician that the Veteran's PTSD has resulted in "major impairment in several areas - work, family relations.  Avoidant behavior, neglects family, is unable to work."  Also, in a May 2008 statement from the Veteran's treating VA physician it was noted that "due to the Veteran's chronic PTSD symptoms (resulting in significant levels of anger, interpersonal problems, hypervigilance, startle response, and cooperation problems)" the Veteran had been unable to work since January 2008.  On remand, the Veteran should be afforded another VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

As above, the record shows that the Veteran stopped working in January 2008 as a result of his service-connected PTSD.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for the service-connected PTSD.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b) (1).  On remand, the RO must consider whether referral for an extraschedular evaluation is necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

When the AMC/RO concludes development, the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, must be readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to identify the current level of impairment resulting from his service-connected PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner should identify and describe in detail all manifestations of the Veteran's service-connected PTSD.  The examiner should also review the claims file and attempt to explain the wide variation in GAF scores assigned during the course of the appeal (i.e., GAF of 52 in October 2003, November 2003, and May 2004; GAF of 60 in December 2004; GAF of 55 in January 2006; GAF of 65 in June 2006; and GAF of 50 in September 2008, October 2008, and February 2009).   

The examiner should also describe the effects, if any, of the service-connected PTSD disability on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, to include PTSD, ischemic heart disease, bilateral hearing loss, and tinnitus.  In making this opinion the examiner should note the February 2008 application for long term disability which includes a statement from the physician that the Veteran's PTSD has resulted in "major impairment in several areas - work, family relations.  Avoidant behavior, neglects family, is unable to work" and the May 2008 statement from the Veteran's treating VA physician wherein it was noted that "due to the Veteran's chronic PTSD symptoms (resulting in significant levels of anger, interpersonal problems, hypervigilance, startle response, and cooperation problems)" the Veteran had been unable to work since January 2008.       

A complete rationale shall be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation the examiner must so state and explain why such cannot be made.

2. After consideration of the foregoing, readjudicate the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, claim on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


